

113 S1630 IS: Water Rights Protection Act
U.S. Senate
2013-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1630IN THE SENATE OF THE UNITED STATESOctober 31, 2013Mr. Barrasso (for himself, Mr. Enzi, Mr. Lee, Mr. Heller, Mr. Hatch, Mr. Crapo, and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo prohibit the conditioning of any permit, lease, or other use agreement on the transfer, relinquishment, or other impairment of any water right to the United States by the Secretaries of the Interior and Agriculture.1.Short titleThis Act may be cited as the Water Rights Protection Act.2.Treatment of water rightsThe Secretary of the Interior and the Secretary of Agriculture—(1)shall not condition the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement on the transfer or relinquishment of any water right directly to the United States, in whole or in part, granted under State law, by Federal or State adjudication, decree, or other judgment, or pursuant to any interstate water compact and the Secretary of the Interior and the Secretary of Agriculture; and(2)shall not require any water user to apply for a water right in the name of the United States under State law as a condition of the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement.